Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into this
31st day of March, 2010 by and between WESTBOROUGH INVESTORS LIMITED
PARTNERSHIP, a Massachusetts limited partnership, having an address of c/o BPG
Properties, Ltd., 770 Township Line Road, Suite 150, Yardley, Pennsylvania 19067
(“Landlord”) and VIRTUSA CORPORATION, a Delaware corporation, formerly known as
eRunway, Inc., having an address of 2000 West Park Drive, Westborough, MA 01581
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, W9/TIB Real Estate Limited Partnership, a Delaware limited liability
company and Westborough Office Park, LLC, a Delaware limited liability company
(the “Prior Landlords”), each as a prior landlord, and Tenant, as tenant,
entered into that certain Lease dated June, 2000, as amended by First Amendment
to Lease dated November, 2000 and Second Amendment and Extension of Lease dated
December 30, 2003 (collectively the “Lease”) pursuant to which the Tenant leased
a portion of the building (the “Building”) located at and numbered 2000 West
Park Drive, Westborough Office Park, Westborough, Massachusetts, containing
approximately 29,995 rentable square feet, consisting of (i) 7,848 rentable
square feet located on the first (1st) floor of the Building and known as
Suite No. 110; (ii) 11,648 rentable square feet located on the third (3rd) floor
of the Building and known as Suite No. 300 and (iii) 10,499 rentable square feet
of space located on the third (3rd) floor of the Building and known as
Suite 310, all as more particularly described in the Lease (collectively the
“Premises”);

 

WHEREAS, Landlord succeeded to all of Prior Landlords’ right, title and interest
in the Lease pursuant to that certain Bill of Sale, Assignment and Assumption
dated September 5, 2007, executed in connection with Landlord’s purchase of that
certain property commonly known as the Westborough Office Park, 1700 West Park
Drive, 1800 West Park Drive, 1900 West Park Drive and 2000 West Park Drive,
Westborough, Worcester County, Massachusetts (the “Project”) and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease in order to
(i) extend the Term of the Lease applicable to the Premises; (ii) reduce the
Premises by approximately 7,848 rentable square feet and (iii) make other
agreements on the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and amendments herein
contained, and for other good and valuable consideration paid, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant do hereby
acknowledge and agree as follows:

 

1.             Term.  Commencing on the Effective Date of this Amendment, the
Term of the Premises is hereby extended for a period commencing on the Effective
Date of this Amendment and expiring on February 28, 2018 (the “New Expiration
Date”), unless sooner terminated in accordance with the terms of the Lease (the
“New Term”).  The New Term shall be upon all the same terms and conditions of
the Lease in effect immediately preceding the commencement of

 

--------------------------------------------------------------------------------


 

the New Term except as otherwise modified herein.  Subject to the terms and
conditions of the Lease including but not limited to force majeure events under
Section 25(c), Tenant shall have the right to access and use the Premises for
its operations on a 24/7/365 basis throughout the Term.

 

2.             Reduction of Premises.  Tenant shall on the date that the
Surrender Condition (as defined below) is fully satisfied (the “Surrender Date”)
surrender the first floor portion of the Premises containing approximately 7,848
rentable square feet (the “Surrender Space”) to Landlord and immediately
thereafter (i) the Lease will be deemed terminated with respect to the Surrender
Space, (ii) the Premises shall be deemed reduced by the removal of the Surrender
Space resulting in a reduction of the rentable square footage of the Premises
from approximately 29,995 rentable square feet on the first (1st) and third
(3rd) floors of the Building to approximately 22,147 rentable square feet on the
third (3rd) floor of the Building, as shown on Exhibit A-2 attached hereto and
incorporated herein, and (iii) the “Premises” as defined in the Lease shall no
longer be deemed to include the Surrender Space.  Landlord acknowledges and
agrees that it has inspected the Surrender Space and that Landlord will accept
the Surrender Space in “AS-IS” condition notwithstanding any term or condition
of the Lease to the contrary, and in no event shall Tenant be responsible for
delivering possession of the Surrender Space free of the occupancy Exagrid
Systems Inc. (“Exagrid”) .  Landlord and Tenant acknowledge that the Surrender
Space is currently subject to a Sublease between Tenant and Exagrid (the
“Sublease”).  Tenant’s obligations under this Section 2 are subject to Tenant
entering into a written termination of the Sublease with Exagrid and Tenant
vacating the Surrender Space (the” Surrender Condition”).  In the event the
Surrender Condition is not satisfied on or before March 31, 2010, Tenant shall
remain responsible for Basic Rent, Additional Rent and other costs, expenses and
charges due under the Lease (without regard to modification to Basic Rent
provided in this Amendment) with respect to the Surrender Space until the
earlier of the date (i) Surrender Condition is satisfied, or (ii) the date the
Term would have expired without regard to any extension undertaken pursuant to
this Amendment.

 

3.             Modification of Basic Rent.  The Basic Rent for the Premises
commencing on the Effective Date shall be amended as follows and shall be
effective retroactively as of November 1, 2009 (the “New Rent Commencement
Date”):

 

Time Period

 

Annual Basic Rent

 

Monthly Basic Rent

 

 

 

 

 

 

 

November 1, 2009 – December 31, 2009

 

$382,035.75 on

22,147 SF

 

$186,549.96 on
7,848 SF

 

Total:

$31,836.31

 

 

$15,545.58

$47,381.89

 

 

 

 

 

 

 

January 1, 2010 – March 31, 2010

 

$382,035.75 on
22,147 SF



$192,119.04 on

7,848 SF

 

Total:

$31,836.31

 

 

$16,009.92

$47,846.23

 

 

2

--------------------------------------------------------------------------------


 

April 1, 2010 – June 30, 2010

 

$0

 

$0

 

 

 

 

 

 

 

July 1, 2010 – October 31, 2010

 

$382,035.75

 

$31,836.31

 

 

 

 

 

 

 

November 1, 2010 – October 31, 2011

 

$393,109.25

 

$32,759.10

 

 

 

 

 

 

 

November 1, 2011 – October 31, 2012

 

$404,182.75

 

$33,681.90

 

 

 

 

 

 

 

November 1, 2012 – October 31, 2013

 

$415,256.25

 

$34,604.69

 

 

 

 

 

 

 

November 1, 2013 – October 31, 2014

 

$426,329.75

 

$35,527.48

 

 

 

 

 

 

 

November 1, 2014 – October 31, 2015

 

$448,476.75

 

$37,373.06

 

 

 

 

 

 

 

November 1, 2015 – October 31, 2016

 

$470,623.75

 

$39,218.65

 

 

 

 

 

 

 

November 1, 2016 – February 28, 2018

 

$492,770.75

 

$41,064.23

 

 

 

Tenant agrees and acknowledges that it shall have absolutely no right to
withhold, deduct or off-set Basic Rent except as expressly set forth in the
Lease as amended.

 

Effective as of the expiration of the Wachovia SNDA Termination Period (provided
Tenant has not delivered the Wachovia SNDA Termination Notice to Landlord) and
the expiration of the Mortgagee Approval Period, Tenant is entitled to three
(3) months of free Basic Rent (the “Free Basic Rent”) from April 1, 2010 through
June 30, 2010 (the “Free Basic Rent Period”).  Notwithstanding the foregoing,
during the Free Basic Rent Period Tenant shall continue to pay to Landlord any
and all Taxes, Operating Costs and other costs and expenses attributable to the
Premises in accordance with the terms and conditions of the Lease.

 

Effective as of the expiration of the Wachovia SNDA Termination Period (provided
Tenant has not delivered the Wachovia SNDA Termination Notice to Landlord) and
the expiration of the Mortgagee Approval Period, in addition to the Free Basic
Rent, Tenant shall also be entitled to a rent credit in the amount of $64,097.11
representing the amount due retroactively for payments made by Tenant under the
terms of the Lease as existed prior to the effective date of this Third
Amendment to Lease

 

3

--------------------------------------------------------------------------------


 

which Tenant may use as a rent credit against monthly Rent obligations under the
Lease (the “Rent Credit”).

 

4.             Tenant Improvement Allowance.  Effective as of the expiration of
the Wachovia SNDA Termination Period (provided Tenant has not delivered the
Wachovia SNDA Termination Notice to Landlord) and the expiration of the
Mortgagee Approval Period, if and so long as there is no Event of Default under
the Lease and subject to the provisions of this Section 4, Landlord acknowledges
and agrees that Landlord shall contribute the sum of $265,764.00 (the “Tenant
Improvement Allowance”) to the hard and soft costs, including, without
limitation, architectural, design, consulting, permit and engineering fees,
related to the Tenant’s improvements to the Premises (the “Tenant
Improvements”).  Tenant may apply up to thirty five percent (35%) of the Tenant
Improvement Allowance to pay for Tenant’s audio visual equipment for board
rooms, demo/training rooms, computer rooms and other furniture, fixtures and
equipment.  In addition, Tenant shall have the right to use up to 25% of any
unused portion of the Tenant Improvement Allowance as a rent credit to be
applied against future Rent payments (the “Credit Amount”), but Landlord shall
have no further obligation with respect to any remaining unused portion of the
Tenant Improvement Allowance if any portion of the Tenant Improvement Allowance
above the Credit Amount remains unspent by Tenant as of October 31, 2011.

 

From time-to-time, but not more than once a month, Tenant may give Landlord a
Requisition (as defined below) for so much of the Work Cost (as defined below)
as arose since the end of the period to which the most recent prior Requisition
related, or, with respect to the first Requisition, for the Work Cost previously
incurred.  Provided that no Event of Default has occurred and is continuing,
within thirty (30) days after Landlord receives a complete Requisition, Landlord
shall pay Tenant ninety percent (90%) of the Work Cost reflected in such
Requisition and shall withhold the remaining ten percent (10%) of Work Cost (the
“Retainage”); and provided that no Event of Default has occurred and is
continuing under the Lease, within thirty (30) days after Tenant furnishes
Landlord with (x) a final, stamped set of “as built” plans for the Premises from
Tenant’s architect which demonstrates that the Tenant Improvements have been
completed substantially in accordance with plans and specifications approved by
Landlord and (y) its final Requisition which demonstrates that the Tenant
Improvements have been substantially completed and paid for in full by Tenant,
Landlord shall pay Tenant the Retainage.  In the event Landlord fails to pay any
portion of the Tenant Improvements for which a Requisition is properly submitted
hereunder within thirty (30) days, and such failure continues for more than five
(5) days after a notice of intent to deduct from Tenant, then Tenant shall be
entitled to offset the Requisition amount against twenty (20%) of the monthly
Basic Rent and Additional Rent due under the Lease until such Requisition amount
due to Tenant under this Section 4 has been reimbursed in full.

 

“Requisition” shall mean a written request by Tenant for payment from Landlord
for the cost of Tenant Improvements (the “Work Cost”) and shall consist of the
following: (i) identification of the contractor, subcontractors, vendors and
materialmen who have supplied the materials or performed the work for which
payment is being requested; (ii) copies of bills and receipts for the portion of
the Tenant Improvements for which Tenant seeks payment; (iii) a Contractor’s
Application For Payment with certification for payment by Tenant’s architect;
(iv) lien waivers, which may be conditioned upon payment, from contractors and
subcontractors who

 

4

--------------------------------------------------------------------------------


 

have supplied materials or performed work in or to the applicable portion of the
Premises and (v) solely with respect to Tenant’s final Requisition, in addition
to the forgoing, Certification of Completed Inspection and Certified Completion
Letter by Tenant’s architect or engineer of record.

 

Other than with respect to the Credit Amount, Tenant shall have until or before
October 31, 2011 to use the Tenant Improvement Allowance.  Except for the Tenant
Improvement Allowance set forth herein, there is no other amount due to Tenant
for any relocation, reconfiguration or improvement allowance under the Lease. 
The Tenant Improvement Allowance is being given for the benefit of the named
Tenant, Virtusa Corporation, only (and any Permitted Transferee).  No third
party (other than a Permitted Transferee) shall be permitted to make any claims
against Landlord or Tenant with respect to any portion of the Tenant Improvement
Allowance.

 

5.             SNDA Agreements.  On or before 5:00 p.m. on April 5, 2010 (the
“Wachovia SNDA Period”), Landlord shall obtain a subordination, non-disturbance
and attornment agreement from the current mortgagee of the Project, Wachovia
Bank, National Association (“Wachovia”), on Wachovia’s current standard form of
Subordination, Non-Disturbance and Attornment Agreement with commercially
reasonable changes provided by Tenant (the “Wachovia SNDA”), with Landlord and
Tenant agreeing to reasonably cooperate with each other in reaching mutual
agreement on the Wachovia SNDA.  In the event that Landlord is not able to
obtain the Wachovia SNDA within the Wachovia SNDA Period then Tenant’s sole and
exclusive remedy at law and/or equity shall be to terminate this Amendment by
providing written notice (the “Wachovia SNDA Termination Notice”) to Landlord on
or before 5:00 p.m. on April 9, 2010 (the “Wachovia SNDA Termination Period”). 
In the event Tenant fails to timely deliver the Wachovia SNDA Termination Notice
within the Wachovia SNDA Termination Period then Tenant shall have waived its
termination right with respect to Landlord’s failure to deliver the Wachovia
SNDA and the Lease as modified by this Amendment shall continue in full force
and effect.  In the event Tenant timely provides the Wachovia SNDA Termination
Notice then only this Amendment shall terminate as if the Amendment were never
executed including but not limited to the termination of Tenant’s rights with
respect to the Free Basic Rent and Rent Credit under Section 3, Tenant
Improvement Allowance under Section 4 and return of the Letter of Credit (as
defined below) and inability to draw under the Letter of Credit under Section 6
and terms and conditions of the Lease that existed immediately prior to the
execution of the Amendment shall be reinstated and continue in full force and
effect.  Notwithstanding any of the foregoing provisions, Tenant shall continue
to be obligated to pay Basic Rent, Additional Rent and any other costs and
charges due under the Lease until the Wachovia SNDA Termination Notice is
delivered to Landlord, if ever.

 

In addition, Landlord agrees to use commercially reasonable efforts for a period
of thirty (30) days from Tenant’s request to obtain a non-disturbance,
subordination and attornment agreement from all future lenders (“Future
Lenders”) of the Property on such future lenders current standard form of
non-disturbance, subordination and attornment agreement with commercially
reasonable changes provided by Tenant, with Landlord and Tenant agreeing to
reasonably cooperate with each other in reaching mutual agreement.  “Reasonable
efforts” of Landlord shall not require Landlord to incur any cost, expense or
liability to obtain such

 

5

--------------------------------------------------------------------------------


 

agreement, it being agreed that Tenant shall be responsible for any reasonable
fee or reasonable review costs charged by such Future Lenders.  Upon request of
Landlord, Tenant will execute the form of non-disturbance, subordination and
attornment agreement provided by either Wachovia or the Future Lenders and
return the same to Landlord for execution.  Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Future Lenders for
Tenant shall have no effect and Tenant or be considered to be a default by
Landlord hereunder.

 

6.             Security Deposit/Letter of Credit.  Within ten (10) days of the
Effective Date of this Amendment, Landlord shall deliver the existing letter of
credit to Tenant together with any amendments thereto (the “Letter of Credit”)
and Section 6 of the Lease shall terminate and be deemed null and void and of no
further force and effect.  From and after the Effective Date, Landlord shall
have no right to draw on the letter of credit.

 

7.             Operating Costs and Taxes; Tenant’s Proportionate Share. 
Commencing on April 1, 2010, Tenant’s “Base Tax Year” for Taxes shall be
adjusted to Calendar Year 2010 (for purposes of calculating Taxes for calendar
year 2010, such amount shall equal 50% of the Taxes for fiscal year 2010 and 50%
of the Taxes for fiscal year 2011) and Tenant’s “Expense Stop” for Operating
Costs shall be adjusted to Calendar Year 2010.  Tenant shall continue to pay, as
Additional Rent, Tenant’s Proportionate Share of increases in Operating Costs
and Taxes above the Expenses Stop and Base Tax Year in accordance with the terms
of the Lease.  “Tenant’s Proportionate Share” for the Premises shall now be
35.05%.   Landlord and Tenant stipulate and agree that Tenant’s Proportionate
Share as set forth in this Amendment is true, accurate, correct and binding upon
them.

 

8.             Electricity.  Section 7(e) of the Lease is hereby deleted in its
entirety and the following new Section 7(e) is hereby inserted in its place:

 

“Landlord represents and warrants that the Premises is currently separately
sub-metered for electricity.  Landlord shall read such meter on a monthly basis
and bill Tenant for electric usage shown on such meter at the same rate charged
for such period by the utility company providing electric service to the
Building, without mark-up.  Tenant shall pay such invoice within thirty (30)
days of receipt of the same.  Landlord shall keep the meter serving the Premises
and its related equipment in good working order and repair.”

 

9.             Condition of Premises.   Landlord shall be responsible for
ensuring that the Premises are in compliance with all applicable laws (other
than those applicable thereto due to the particular use made thereof by Tenant)
and that all building systems serving the Premises are in good working order on
April 1, 2010.  Except as provided in this Section 9, Landlord shall have no
obligation to perform any alterations or improvements to the Premises other than
any repair obligations of Landlord as expressly set forth in the Lease. 
Landlord warrants that the roof on the Building is watertight and that the
building systems, including, the HVAC, electrical, life safety and plumbing
systems are in good working order, and Landlord shall maintain the same in such
condition throughout the Term. Any construction, alterations or improvements to
the Premises shall be performed by Tenant at its sole cost and expense using
contractors selected

 

6

--------------------------------------------------------------------------------


 

by Tenant and reasonably approved by Landlord and shall be governed in all
respects by the provisions of the Lease.

 

10.           Extension Period.  Provided that as of the date of the notice
specified below, there is not an Event of Default, Tenant shall have the right
to extend the Term of this Lease for one (1) additional consecutive period of
five (5) years (the “Extension Term”), to begin immediately upon the expiration
of the New Term of this Lease.  All of the terms, covenants and provisions of
this Lease shall apply to the Extension Term except that the Annual Basic Rent
amount for the Extension Term shall be the Fair Market Rent at the commencement
of the Extension Term, as determined in this Section 10.  If Tenant shall elect
to exercise the aforesaid Extension Term, it shall do so by giving Landlord
notice in writing of its election not later than nine (9) months prior to the
New Expiration Date.  If Tenant gives such notice, the extension of this Lease
shall be automatically effected without the execution of any additional
documents.  The New Term of this Lease, together with any Extension Term so
exercised are collectively referred to herein as the “Term”.

 

The Annual Basic Rent payable during the Extension Term shall be the Fair Market
Rent for the Premises, as determined below, as of the commencement of the
Extension Term.  If for any reason the Annual Basic Rent payable during the
Extension Term has not been determined as of the commencement of the Extension
Term, Tenant shall pay the Annual Basic Rent payable during the New Term until
the Annual Basic Rent for such Extension Term is determined, at which time, an
appropriate adjustment, if any, shall be made.

 

For purposes hereof, the Fair Market Rent shall mean 95% of the market rent for
the Premises as of the commencement of the Extension Term, under market
conditions then existing in the Building and in comparable buildings in the
Boston Metro West office market and taking into account all relevant factors
including the location, age of the building, term, rental rates, tenant
concessions, base year, tenant improvements, free rent, and size of the
premises.  Fair Market Rent shall be determined by agreement between Landlord
and Tenant, but if Landlord and Tenant are unable to agree upon the Fair Market
Rent at least seven (7) months prior to the date upon which the Fair Market Rent
is to take effect (the “Appraisal Date”), then the Fair Market Rent shall be
determined by appraisal made as hereinafter provided by a board of three
(3) reputable independent commercial real estate appraisers, or brokers, each of
whom shall have at least ten years of experience in the Boston Metro West office
market and each of whom is hereinafter referred to as “appraiser”.  Tenant and
Landlord shall each appoint one such appraiser and the two appraisers so
appointed shall appoint the third appraiser.  The cost and expenses of each
appraiser appointed separately by Tenant and Landlord shall be borne by the
party who appointed the appraiser.  The cost and expenses of the third appraiser
shall be shared equally by Tenant and Landlord.  Landlord and Tenant shall
appoint their respective appraisers within ten (10) days after the date which is
seven (7) months prior to commencement of the period (the “Selection Date”) for
which Fair Market Rent is to be determined and shall designate the appraisers so
appointed by notice to the other party.  The two (2) appraisers so appointed and
designated shall appoint the third appraiser within thirty (30) days after
Selection Date and shall designate such appraisers by notice to Landlord and
Tenant.  The board of three (3) appraisers shall determine the Fair Market Rent
of the space in question as of the commencement of the period to which the Fair
Market Rent shall apply and shall notify Landlord and Tenant of their

 

7

--------------------------------------------------------------------------------


 

determinations at least four (4) months prior to the commencement of such
period.  If the determinations of the Fair Market Rent of any two (2) or all
three (3) appraisers shall be identical in amount, said amount shall be deemed
to be the Fair Market Rent of the subject space.  If the determinations of all
three (3) appraisers shall be different in the amount, the average of the two
values nearest in amount shall be deemed the Fair Market Rent.  The Fair Market
Rent of the subject space determined in accordance with the provisions of this
Section shall be binding and conclusive on Tenant and Landlord.

 

Tenant expressly agrees and acknowledges that it has no further extension right
except for the extension right set forth in this Section 10.

 

11.           Right of First Offer.  Subject to (i) the rights existing as of
the date of this Amendment for all existing tenants in the Building and the
terms of their leases, and any rights of Tenant set forth in this Amendment, and
(ii) subject to Landlord’s initial leasing of any currently vacant space in the
Building following the date of this Amendment, all as identified on Exhibit K
attached hereto and incorporated herein by reference, Tenant shall have a right
of first offer to lease space in the Building as it becomes available (the “RoFO
Premises”) on the terms as hereinafter set forth.

 

Before Landlord offers to lease the RoFO Premises to a third party, Landlord
shall offer to lease such space to Tenant in writing, which notice shall contain
the material business terms and conditions upon which Landlord proposes to lease
such space (i.e., the annual rent amounts, term, tenant’s proportionate share
and the allowances, if any) (“Landlord’s Notice of RoFO Premises”). Tenant shall
then have ten (10) days from receipt of Landlord’s Notice of RoFO Premises to
accept the economic terms and conditions of Landlord’s Notice of RoFO Premises
by notifying Landlord, in writing, of its intent to lease the RoFO Premises on
said terms and conditions.  If Tenant does not so notify Landlord of its intent
to lease the RoFO Premises within said ten (10) day period, then subject to the
provisions of the following sentence, Tenant shall have no further right to
lease those particular RoFO Premises although the right of first offer shall
remain in effect for other portions of the Building, but if Landlord proposes to
lease the subject space to a third party on terms which are not substantially
the same terms as those identified in the Landlord’s Notice of RoFO Premises,
Landlord shall re-offer the subject space to Tenant on such terms and Tenant
shall have a period of ten (10) days after receipt of such notice to accept the
subject space for lease on such terms. If Tenant notifies Landlord of its intent
to lease the RoFO Premises, Landlord shall submit to Tenant, and Tenant shall
execute and deliver to Landlord within fifteen (15) days from receipt thereof,
an amendment to the Lease which contains all of the terms and conditions set
forth in Landlord’s Notice of RoFO Premises, and such modifications to the Lease
as may be necessary to reflect the inclusion of the RoFO Premises.  Landlord
shall be obligated to deliver possession of the RoFO Premises which Tenant
elects to lease in “broom clean” condition (and improved as provided in the
Landlord’s Notice of RoFO Premises), free of all occupants and Tenant shall have
no obligations with respect to such space until so delivered.

 

Tenant expressly agrees and acknowledges that it has no other right of first
offer except for the right of first offer set forth in this Section 11.

 

8

--------------------------------------------------------------------------------


 

12.           Right of First Refusal.  Subject to the rights of existing tenants
in the Building as of the date of this Lease and shown on Exhibit K, in no event
shall Landlord accept any offer to lease space that becomes available during the
Term hereof for the following areas of the Building: (i) 5,501 rentable square
feet located on the first (1st) floor of the Building; (ii) 5,237 rentable
square feet located on the second (2nd) floor of the Building and (iii) 7,848
rentable square located on the first (1st) floor of the Building (the “Exagrid
Space”) which is or will be leased by Landlord to Exagrid Systems, Inc.
(“Exagrid”), provided however, that such rights to the Exagrid Space shall be
expressly subject and subordinate to the terms and conditions of the Exagrid
lease for the Exagrid Space until the expiration of the term of the Exagrid
lease and/or any extension of the Exagrid lease, unless Landlord first affords
Tenant an opportunity to lease such space in accordance with the provisions of
this Section 12 of the Amendment and only after written notice to Tenant.  Such
notice shall contain a copy of the Bonafide offer (referred to hereinafter in
this Section 12 as an “Offer”).  An offer shall be considered “Bonafide” if it
is submitted by a third party unrelated to Landlord, is signed by the offeree,
and such offer contains the primary business terms (i.e. description of space
and approximate rentable area, the commencement and expiration dates for the
term, the rent amounts, and any landlord allowances or concessions) with respect
to such space.  An offer will be considered “Bonafide” notwithstanding the fact
that it contemplates or is conditioned upon the future execution of a mutually
acceptable form of lease agreement by Landlord and the offeree, and/or states
that it is “non-binding”.

 

Upon receipt of such notice from Landlord (“Landlord’s Notice”), and provided
further that there does not then exist an Event of Default under this Lease, and
provided further that the Tenant is then leasing and occupying all at least
seventy-five (75%) percent of the Premises, then Tenant shall have a right to
lease any such space on the terms set forth in the Offer, with the exception
that (i) the rent to be paid by Tenant for such space the average rental rate
set forth in the Offer reduced by the amount of reductions in allowance and
other monetary concessions as provided in this sentence, (ii) any allowances or
other monetary concessions shall be prorated and reduced in the event the term
under the Offer is longer than the term for which Tenant leases such space, and
(iii) the term for Tenant’s leasing of such space shall expire on the later of
i) the date that this Lease terminates, and (ii) two (2) years after the
commencement date of the term for such space as set forth in the Offer.

 

In order to exercise such right of first refusal, Tenant must give written
notice to Landlord to such effect within ten (10) business days after Tenant’s
receipt of Landlord’s Notice.  If such notice of election is not so timely given
by Tenant, then Landlord shall be free for a period of one hundred eighty (180)
days to lease the subject space, or portion thereof, to any third party on
substantially the same terms and conditions contained in the Offer (including
gross rent and other material economic terms which shall not be less than ninety
five (95%) of the gross rent and other material economic terms contained in the
Offer) at any time after the expiration of said ten (10) day period.  In the
event Landlord does not lease such space pursuant to the foregoing within such
one hundred eighty day period, or if Landlord desires to lease such space to a
third party at any time during such one hundred eighty day (180) period at terms
more favorable to a tenant than the foregoing, then Tenant shall again first
have a right of first refusal as to such space on such new terms, if any,
pursuant to the above provisions, before Landlord leases or accepts an offer for
such space.

 

9

--------------------------------------------------------------------------------


 

In the event that Tenant properly exercises its right of first refusal as to any
space, then such space shall automatically be added to this Lease pursuant to
the terms of this Section 12 of the Amendment, and Tenant hereby agrees that it
shall execute a confirmatory amendment to this Lease to reflect the foregoing
within ten (10) days of receipt of a proposed amendment from the Landlord, but
the failure of the Tenant to so execute such confirmatory amendment shall not
affect the validity or effectiveness of Tenant’s exercise of its right of first
refusal for any such space or its addition to the Lease pursuant to the terms
herein.  Landlord shall be obligated to deliver possession of the space which
Tenant elects to lease pursuant to this Section 12 in “broom clean” condition
(and improved as provided in the Offer), free of all occupants and Tenant shall
have no obligations with respect to such space until so delivered.

 

Tenant expressly agrees and acknowledges that it has no other right of first
refusal except for the right of first refusal set forth in this Section 12.

 

13.           Signage.  Landlord shall, at Landlord’s expense, have a Building
standard tenant identification placard installed on the lobby directory of the
Building, a Building standard tenant identification sign on the Tenant’s
entrance door to the Premises and on the third floor elevator lobby, and a
Project standard tenant identification placard installed on the Project
Directory or Marquis.  The initial signs and listings shall be at Landlord’s
cost.  Any changes thereto shall be made by Landlord at Tenant’s cost.  Neither
Landlord’s name, nor the name of the Building or the Project, or the name of any
other structure erected therein shall be used without Landlord’s consent in any
advertising material (except on business stationery or as an address in
advertising materials or communications), nor shall any such name, as aforesaid,
be used in any undignified, confusing, detrimental or misleading manner.  In
addition, Tenant shall have the one (1) time right to place its name and logo on
the exterior wall of the Building facing Route 495 (the “Exterior Sign”) at
Tenant’s sole cost and expense.  Tenant acknowledges and agrees that prior to
contacting any governmental entities and prior to filing any applications for
the Exterior Sign, Tenant shall obtain the Landlord’s prior written consent to
the size, material, design and location of the Exterior Sign which consent shall
not be unreasonably withheld, conditioned or delayed.  Tenant warrants it shall
obtain (and furnish copies thereof to Landlord) all necessary licenses, permits
and approvals prior to erecting the Exterior Sign and the Exterior Sign shall be
in accordance with first-class building standards.  Tenant acknowledges that
Exterior Sign shall only reflect the name and logo of Tenant.  Tenant agrees
that upon the earlier to occur of the expiration or earlier termination of this
Lease or Tenant’s failure to lease and occupy at least 20,000 rentable square
feet in the Building, at Tenant’s sole cost and expense, to remove the Exterior
Sign and promptly repair any damage to the Building or Premises caused by such
removal.  Nothing contained herein shall prohibit Landlord from allowing other
tenant(s) in the Building to erect signage on the Building provided such signage
does not materially adversely affect the visibility of the Exterior Sign.

 

14.           Mortgagee’s Approval.  Landlord’s obligation to perform its
covenants and agreements hereunder is subject to the condition precedent that
this Amendment be approved by Wachovia (the “Mortgagee Approval”) on or before
5:00 p.m. on April 5, 2010 (the “Mortgagee Approval Period”).  Landlord shall
notify Tenant on or before 5:00 p.m. on April 9, 2010 as to whether the
Mortgagee Approval has been obtained within the Mortgagee Approval

 

10

--------------------------------------------------------------------------------


 

Period.  In the event that Landlord is not able to obtain Mortgagee Approval
within the Mortgagee Approval Period then only this Amendment shall terminate as
if the Amendment were never executed including but not limited to the
termination of Tenant’s rights with respect to the Free Basic Rent and Rent
Credit under Section 3, Tenant Improvement Allowance under Section 4 and return
of the Letter of Credit (as defined below) and inability to draw under the
Letter of Credit under Section 6 and terms and conditions of the Lease that
existed immediately prior to the execution of the Amendment shall be reinstated
and continue in full force and effect.  Notwithstanding any of the foregoing
provisions, Tenant shall continue to be obligated to pay Basic Rent, Additional
Rent and any other costs and charges due under the Lease during the Mortgagee
Approval Period.  Unless Landlord provides written notice to Tenant that the
Mortgagee Approval has not been provided within the Mortgagee Approval Period,
such approval shall be deemed to have been provided and the condition precedent
in this Section 14 shall be deemed to have been satisfied.

 

15.           Brokers.  With respect to this Amendment, each of Landlord and
Tenant warrants that it has dealt with no broker in connection with the
negotiation and execution of this Amendment except for Jones Lang LaSalle and
Richards Barry Joyce & Partners (the “Brokers”).  Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees and other
liability for commissions and other compensation claimed in connection with this
Amendment by any other brokers or agent claiming the same by, through or under
the indemnifying party.  Landlord shall be responsible for any commission or fee
due to the Brokers.

 

16.           Successors and Assigns.  The conditions, covenants and amendments
herein contained shall be binding upon the parties hereto and their respective
successors and assigns.

 

17.           Authority.  Landlord and Tenant represent and warrant that the
individuals executing this Amendment are empowered and duly authorized to so
execute this Amendment on behalf of the parties they represent.  Landlord
represents and warrants that its owns fee title to the Project.

 

18.           Entire Amendment.  The Lease as amended hereby, sets forth the
entire agreement between the parties with respect to the subject matter hereto
and all prior negotiations or agreements, whether oral or written, are
superseded and merged herein.  The Lease may not be altered or amended except by
a writing duly authorized and executed by the party against whom enforcement is
sought.

 

19.           Execution.  This Amendment may be executed in two (2) or more
counterparts, each of which shall be an original but such counterparts together
shall constitute one and the same instrument notwithstanding that both Landlord
and Tenant are not signatories to the same counterpart.  Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of any original executed counterpart.  Any party delivering an executed
counterpart of this Amendment by telefacsimile also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Amendment.  Signature and acknowledgement pages may be detached
from the counterparts and attached to a single copy of this Amendment to
physically form one (1) document.

 

11

--------------------------------------------------------------------------------


 

20.           Notices.  All notices and other communications given pursuant to
the Lease shall be in writing and shall be either (a) mailed by first class,
United States mail, postage prepaid, certified, with return receipt requested,
and addressed to the parties hereto at the address listed below, (b) hand
delivered to the intended addressee, (c) sent by nationally recognized overnight
courier, or (d) sent by facsimile transmission.  All notices shall be effective
upon delivery to the address of the addressee (even if such addressee refused
delivery thereof).  The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.  The addresses
for notice set forth below shall supersede and replace any addresses for notice
set forth in the Lease.

 

Westborough Investors Limited Partnership

c/o BPG Properties, Ltd.

770 Township Line Road, Suite 150

Yardley, PA  19067

Attention: Westborough Asset Manager

 

With a copy to:

 

Hinckley, Allen & Snyder LLP

28 State Street

Boston, MA  02109

Attn: David Barry Connolly, Esq.

Telephone: (617) 345-9000

Facsimile:   (617) 345-9020

 

Any notices to Tenant shall include a copy as follows:

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA 0158

Attention: Paul D. Tutun, Vice President,

General Counsel and Assistant Secretary

 

21.           Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall be
applicable to any future amendments made and to be performed within such state
without regard to principles of conflicts of law.

 

22.           Severability.  The illegality, invalidity or unenforceability of
any provision of this Amendment under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction, nor the legality, validity or enforceability of any other
provision.

 

23.           Capitalized Terms.  Capitalized terms used herein and not
otherwise defined shall have the meanings defined in under the Lease.

 

12

--------------------------------------------------------------------------------


 

24.           Ratification.  Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

25.           Submission of Amendment Not An Offer.  Submission of this
Amendment by Landlord is not an offer to enter into this Amendment but rather is
a solicitation for such an offer by Tenant.  Landlord shall not be bound by this
Amendment until Landlord has executed and delivered the same to Tenant.

 

26.           Effective Date.  The date that this Amendment has been fully
executed by both Landlord and Tenant shall be the “Effective Date”.

 

27.           Generator.  Tenant is hereby granted the right, subject to all
applicable laws and the requirements of this Section 27 to install one
(1) back-up gas fired generator of not more than 130 KV in capacity, together
with appurtenances and wiring as necessary for the operation of the generator
(the “Generator”) on a concrete pad that will not exceed four (4) feet by twelve
(12) feet to be enclosed by appropriate screening and landscaping acceptable to
Landlord to be constructed by Tenant on a location on the Lot mutually agreeable
to Landlord and Tenant (the “Pad”) and for the installation, operation and
maintenance of the Generator, at Tenant’s sole cost and expense.  Tenant
acknowledges and agrees that it shall be solely responsible for all costs to be
incurred for the installation of any natural gas line to service Generator (the
“Generator Gas Line”).  The gas usage for the Generator shall be measured by a
separate meter to be installed by and paid for by Tenant and to be billed
directly to Tenant.  The Generator, the Pad, the Generator Gas Line and their
installation, location, maintenance and operation shall (a) not cause any
unreasonable interference with any telecommunication, mechanical or other
systems at the Building or Project (whether belonging to or utilized by Landlord
or any other tenant or occupant of the Building or Project), (b) not
unreasonably interfere with the use and enjoyment of other tenants of their
demised premises within the Building or the Project, (c) not void any Building
warranty or guaranty, or materially and adversely disturb or otherwise affect
the architectural integrity of the Building, (d) be approved in writing by
Landlord as to material and location, which approval shall not be unreasonably
withheld, conditioned or delayed, (e) not be used for the benefit of persons or
entities other than Tenant or (f) not constitute a violation of any applicable
laws, ordinances, rules, orders or regulations of any Federal, State, county and
municipal authorities having jurisdiction thereover.  Tenant shall retain
ownership of the Generator following the expiration of the Term or earlier
termination of this Lease.

 

28.           Cafeteria.  Landlord, or a third-party retained by Landlord, shall
maintain an operating cafeteria and fitness center in Building 1800 of the
Project throughout the Term during normal business hours. Tenant, its employees
and invitees shall have the right to use the cafeteria and fitness center.

 

29.           Service Interruptions.  The following is added to the last
sentence of Section 7(c) of the Lease:

 

“Notwithstanding anything to the contrary contained in this Section 7(c), if, as
a direct result of a cessation or interruption of any service which Landlord is
required to provide

 

13

--------------------------------------------------------------------------------


 

under Section 7(a) arising as a direct result of the negligence or willful
misconduct of Landlord or any of Landlord’s agents, contractors or employees
within Landlord’s reasonable control, Tenant is unable to use more than twenty
five (25%) percent of the Premises for its business operations for a period of
ten (10) consecutive business days following written notice thereof from Tenant
to Landlord, then Tenant’s Basic Rent and Additional Rent shall be equitably
abated following said ten (10) consecutive business day period until the service
is restored; provided, however, Tenant shall not be entitled to the aforesaid
rent abatement if the cessation or interruption arises in whole or in
substantial part from the acts or omissions of Tenant or Tenant’s employees,
contractors, agents, representatives, invitees or guests or from causes outside
of Landlord’s reasonable control.

 

30.           Continuous Occupancy.  The words “continuously occupy and” are
hereby deleted from Section 9 of the Lease.  In addition, Section 17(b) of the
Lease is hereby deleted.

 

31.           Increase in Occupancy Limits.  The maximum occupancy of the
Premises, which is specified as one person for each 300 rentable square feet in
the Premises, is hereby amended to be increased to once person for each 200
rentable square feet in the Premises.

 

32.           Landlord’s Lien.  Section 20 of the Lease is hereby deleted and
shall be of no further force and effect.

 

33.           Surrender.  Notwithstanding any provision of Section 21 of the
Lease to the contrary, Tenant shall have no obligation to remove any
alterations, additions, improvements, wiring or cabling which exist in the
Premises as of the Effective Date.  In addition, Landlord agrees that Tenant
shall have no obligation to remove any alterations, additions or improvements
made to the Premises in the future, including the Tenant Improvements, except to
the extent Landlord indicates it will require removal at the time it consents
thereto in accordance with the terms and conditions of Section 8 of the Lease.

 

34.           Permitted Transfers.  The words “as of the date hereof” as such
appear at the end of Section 10(g)(2) and 10(g)(3) of the Lease as hereby
replaced with the words “as of date immediately prior to the closing of
transaction”.

 

35.           Contractual Liability Insurance.  Landlord and Tenant acknowledge
and agree that the requirement to obtain contractual liability insurance for
Tenant’s indemnity obligations under the Lease does not include the indemnity
contained in Section 11(d)(2) of the Lease.

 

36.           Confidentiality.  Section 25(t) of the Lease is hereby amended to
permit Tenant to make such disclosures and filings as are necessary under
applicable law, and Tenant shall have the right to disclose the terms of this
Lease to its attorneys, accountants and other consultants, as well as any
prospective investors, purchasers or investors.

 

37.           Notice of Lease.  Landlord and Tenant agree to execute a Notice of
Lease in recordable form concurrent with the execution of this Amendment and to
cooperate with each

 

14

--------------------------------------------------------------------------------


 

other in recording of the same.  The Tenant shall be responsible for preparing
the Notice of Lease and recording the same including the recording cost.

 

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment to Lease
under seal as of the day and year first written above.

 

 

 

LANDLORD:

 

 

 

 

 

WESTBOROUGH INVESTORS LIMITED

 

PARTNERSHIP,

 

a Massachusetts limited partnership

 

 

 

By:

WESTBOROUGH INVESTORS GP, LLC,

 

 

a Massachusetts limited liability company,

 

 

its general partner

 

 

 

By:

/s/ Roy C. Perry

 

 

Name: Roy C. Perry

 

 

Title: Senior Vice President

 

 

 

 

 

TENANT:

 

 

 

 

 

VIRTUSA CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Its: CFO

 

 

 

 

 

Hereto duly authorized

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Surrender Space Plan

 

16

--------------------------------------------------------------------------------